Citation Nr: 1742851	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  12-27 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for degenerative joint disease of the lumbar spine, lumbar compression fractures, and lumbar spondylosis (lumbar spine disability).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and C.C.


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 1980 to June 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the RO in Muskogee, Oklahoma, which in pertinent part, denied service connection for a lumbar spine disability.  

In June 2015, the Veteran testified at a Board Videoconference hearing in Muskogee, Oklahoma, before the undersigned Veterans Law Judge (VLJ) sitting in Washington, D.C.  A transcript of the hearing has been associated with the electronic file.  

In a February 2016 decision, the Board denied service connection for a lumbar spine disability.  The Veteran appealed the February 2016 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2017 Order, the Court partially vacated and remanded the Board's February 2016 decision pursuant to a January 2017 Joint Motion for Partial Remand (JMPR) for further adjudication consistent with the terms of the JMPR.  Specifically, the January 2017 JMPR stated that the Board's February 2016 decision did not adequately address the Veteran's lay assertions of continuous back symptomatology since service separation in the context of establishing service connection under 38 C.F.R. § 3.307 (2016).

Since issuance of the last Supplemental Statement of the Case (SSOC) in April 2014, additional evidence has been received by the Board, for which a waiver of initial RO consideration was provided by the Veteran in June 2015.  38 C.F.R. § 20.1304 (2016).

The Board has reviewed the electronic file on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.	The Veteran is currently diagnosed with degenerative joint disease of the lumbar spine, lumbar compression fractures, and lumbar spondylosis (lumbar spine disability).

2.	The Veteran sustained an injury to the back and sought treatment for back pain during service.

3.	Symptoms of the lumbar spine disability were not chronic in service, not continuous since service separation, and did not manifest to a compensable degree within one year of service separation.

4.	The currently diagnosed lumbar spine disability was not incurred in service and is not etiologically related to service, including the back injury and back pain in service.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2016).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the Agency of Original Jurisdiction's initial unfavorable decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the issue of service connection for a lumbar spine disability, the RO provided notice to the Veteran in December 2011, prior to the March 2012 rating decision that denied service connection.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  

During the June 2015 Board hearing, the undersigned VLJ heard the Veteran's testimony as to the issue of service connection for a lumbar spine disability.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the June 2015 Board hearing, the undersigned VLJ Judge identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to the cause, onset, and symptomatology of the Veteran's disability.  Thus, the Board concludes that VA has satisfied its duty to notify the Veteran.

VA has also satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek and assist in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, VA examination reports, Social Security Administration (SSA) records, private treatment records, and lay statements.

Second, VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided a VA examination in January 2012, the report for which has been associated with the claims file.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the January 2012 VA examination report, taken in light of the other lay and medical evidence of record, is thorough and adequate and provides a sound basis upon which to base a decision with regard to the issue on appeal.  The VA examiner reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and offered an opinion with supporting rationale.  

In light of the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.

Service Connection for a Lumbar Spine Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran is currently diagnosed with degenerative joint disease of the lumbar spine (as arthritis), which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by, or obtained on behalf of, the appellant be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that a current lumbar spine disability is the result of military service.  Specifically, in a June 2014 statement, the Veteran asserts that he injured the back in service from frequent overuse and that the current lumbar spine disability is the result of reoccurring in-service back injuries.  During the June 2015 Board hearing, the Veteran testified that repetitive lifting of heavy supplies while working as a cook caused the back pain during service.  The Veteran testified that, in one instance, he was moving heavy boxes and twisted his back the wrong way, and that the injury was severe enough that he sought medical treatment for it.  The Veteran further testified that he did not experience any post-service back injuries, including any back injuries from a motor vehicle accident, workplace injury, or the like.  Finally, the Veteran testified that the back pain he currently experiences is the same type of back pain experienced during service and continuously since service separation.

Initially, the Board finds that the Veteran is currently diagnosed with a lumbar spine disability.  The January 2012 VA examination report reflects diagnoses of degenerative joint disease of the lumbar spine and lumbar compression fractures.  An August 2012 VA treatment record reflects a diagnosis of lumbar spine spondylosis.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran complained of a back injury and sought treatment for back pain several times in service, but that the in-service back injury and back pain are not related to the current lumbar spine disability.  A January 1982 service treatment record shows the Veteran complained of low back pain and denied any trauma to the back or heavy lifting that may have caused the back pain.  The Veteran was instructed to use a heat pack on the lower back for 20 minutes, and to return to the clinic if the back pain persisted.

A January 1985 service treatment record shows the Veteran complained of low back pain after lifting 60 pound boxes the day before and denied any history of back trauma.  The Veteran was observed to be obese and to have some tenderness over the L2 area with a slight paravertebral muscle spasm.  The January 1985 service examiner diagnosed the back pain as a lumbar strain and instructed the Veteran to lose weight, to take the prescribed pain medication, and to seek further medical attention if the symptoms had not improved in two days.

An October 1985 service treatment record shows the Veteran complained of low back pain since arising that morning, although he felt well the day before.  The Veteran denied any injury to the back but reported a history of back pain.  The October 1985 service examiner's assessment was probable mechanical low back pain and obesity.  The Veteran was instructed to apply a heat pack to the lower back and to take the prescribed pain medication.

An April 1986 service treatment record reflects the Veteran complained of a headache and back ache; however, the Veteran reported that the headache and back ache were due to chronic sneezing for the last 24 hours, and the diagnosis was viral syndrome and mild bronchospasm.  

While the Veteran complained of a back injury and several instances of back pain during service, the evidence does not demonstrate a chronic disease of the lumbar spine manifested in service as defined under 38 C.F.R. § 3.303(b), including chronic symptoms of arthritis during service.  The chronicity rule does not mean that any manifestation of joint pain in service will permit service connection of arthritis first shown as a clear cut clinical entity, at some later date.  Rather, for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  See 38 C.F.R. § 3.303(b).  

In this case, the complaints and treatment for back pain during service were intermittent isolated findings or were associated with the single January 1985 in-service back injury.  Additionally, service treatment records reflect that the Veteran denied trauma to the back in all instances and was diagnosed with mechanical back pain and a lumbar strain, which were treated and resolved during service.  The January 2012 VA examination report, discussed below, supports the finding that the Veteran's complaints of back pain during service were treated and resolved during service.  As such, the Board finds that these were isolated instances of back pain and do not establish chronic symptoms of degenerative arthritis of the lumbar spine during service.  A June 1986 service separation examination report also reflects that the Veteran's spine and other musculoskeletal systems were clinically normal upon service separation.

Further, the lay and medical evidence weighs against a finding of continuous symptoms of degenerative arthritis of the lumbar spine since service separation; therefore, presumptive service connection under the provisions of 38 C.F.R. § 3.303(b) is not warranted based on either "chronic" in-service or "continuous" post-service symptoms.  Instead, the weight of the evidence demonstrates that the Veteran's post-service symptoms of back pain are attributable to a post-service motor vehicle accident and to two separate post-service work-related injuries, contrary to the Veteran's testimony during the June 2015 Board hearing. 

A March 1988 post-service private treatment record provided by the SSA shows the Veteran presented to the emergency department with an occupational injury to the lower back that occurred the day before.  The Veteran complained of low back pain after lifting a trash can that was apparently too heavy; this history was presented for treatment purposes.  The Veteran denied any prior back injuries.  X-rays of the lumbar spine revealed some asymmetric apophyseal articulations at the L4-L5 and the L5-S1 levels that the radiologist stated was a minor anomaly; the X-ray examination of the lumbar spine was otherwise unremarkable for an individual in the Veteran's age category.

A subsequent March 1988 SSA treatment record reflects the Veteran was voluntarily admitted for psychiatric hospitalization.  The March 1988 admission summary report reflects the Veteran reported his only medical problems were his left shoulder and hypercholesterolemia.  Another March 1988 private treatment record from the same hospital contains a detailed medical history and physical examination report.  During the March 1988 physical examination, the Veteran reported a medical history that was positive for asthma and left shoulder pain, but did not report any history for low back pain; this history was presented for treatment purposes. 

A May 1989 SSA record reflects a correspondence summarizing the findings from a physical examination of the Veteran that was performed three days prior.  During the May 1989 examination, the Veteran described a workplace injury to his left shoulder that occurred in January 1989.  The May 1989 SSA record also noted the Veteran's past medical history was significant for a March 1989 psychiatric hospitalization, a mild facial burn that occurred in 1987, and a mild low back spurring which kept him off work for about a week in 1988 (post-service); the Veteran reported that he was otherwise in good health and had no other significant medical problems.  The May 1989 SSA record reflects that examination of the Veteran's axial skeleton revealed normal ranges of motion in the cervical, thoracic, and lumbar regions of the spine, and that the examination was unremarkable except for the history of the January 1989 work-related left shoulder injury.

A May 1990 SSA disability examination report reflects the Veteran conveyed being disabled due to a left shoulder injury and low back pain.  The Veteran stated he injured the left shoulder in January 1989 (post-service) while working as a dishwasher in a hotel and had not been back to work since the injury occurred.  The Veteran also reported being involved in a (post-service) motor vehicle accident approximately two months prior that left him with some low back pain, which caused discomfort with bending or stretching at the lower back and hips.  The Veteran reported being the passenger in a vehicle that was struck.  Upon examination, the May 1990 SSA examiner observed some tenderness to palpation over the lumbar spine and lumbar paraspinous muscles that was greater on the left than the right, and noted some decreased range of motion in the lower back.  The May 1990 SSA examiner's assessment was chronic low back pain probably secondary to musculoligamentous strain from involvement in a (post-service) vehicle accident two months ago.

A March 2003 VA treatment record shows the Veteran presented for an initial mental health evaluation.  During the March 2003 evaluation, the Veteran reported that he was no longer able to work due to a workplace accident three years ago that disabled him.  The Veteran conveyed he fell off a roof while working in April 2000 and cracked four ribs, cracked a piece of back bone, broke both wrists, and had an open lesion on the spinal column; the Veteran stated he was still recovering from this accident three years later.

A February 2004 VA treatment record reflects the Veteran presented to primary care for the first time and sought to establish primary care with VA.  During the February 2004 visit, the Veteran complained of depression, back pain, and stomach problems and reported having arthritis pain in the back and wrists.  The Veteran described a fall that occurred in April 2000 when he fell 14 feet from a trailer home and fractured his ribs, wrists, backbone, and had an open lesion on the spinal cord.  Upon examination, the February 2004 VA provider noted full ranges of motion in all joints and observed mild tenderness in the lower back.

A July 2010 VA treatment record shows the Veteran complained of pain from the neck down the back that had been increasing over the last 15 months.  The July 2010 VA provider noted the Veteran would benefit from a weight management program and discussed the health risks of obesity, which included developing diseases such as arthritis.

In November 2010, the Veteran presented for a routine primary care appointment.  A November 2010 VA treatment record reflects the Veteran reported doing fine and still working on a ranch as a ranch hand.  The Veteran had been taking three tablets of hydrocodone at a time due to low back pain; however, examination of the spine revealed no deformity or tenderness of the spine and range of motion was within normal limits.  The November 2010 VA provider's assessment was back pain and recommended a referral to the pain management clinic.

A June 2011 VA treatment record shows the Veteran presented to the emergency department with complaints of pain across the upper back and neck after lifting a trailer to put it onto a hitch on the back of a truck.  The Veteran also reported having problems lifting the arms due to pain.  The June 2011 VA treatment record reflects that X-rays of the shoulder, cervical spine, and lumbosacral spine all revealed degenerative changes.

A September 2011 VA treatment record reflects the Veteran complained of neck and low back pain with numbness in the shoulders, arms, and legs.  The Veteran's prior medical history was noted to include chronic pain syndrome and degenerative joint disease in multiple joints.  The September 2011 VA provider noted X-rays of the lumbosacral spine in June 2011 revealed mild degenerative changes in the lumbosacral spine and X-rays from July 2011 revealed mild multilevel degenerative changes in the lumbosacral spine.

The Veteran underwent a VA examination in January 2012.  The January 2012 VA examination report reflects diagnoses of degenerative joint disease of the lumbar spine and lumbar compression fractures.  During the January 2012 VA examination, the Veteran reported back pain that gradually worsened over time; the Veteran described symptoms of low back pain and numbness from the shoulders down to the feet, and denied any specific trauma to the back.  Although prior imaging studies of the lumbar spine showed mild degenerative changes, X-rays of the lumbar spine taken during the January 2012 VA examination were negative for arthritis and revealed good alignment throughout the lumbar spine with disc spaces preserved and vertebral body height maintained and the sacroiliac joints were unremarkable.  

Upon conclusion of the January 2012 VA examination, the VA examiner opined that it is less likely than not that the current lumbar spine disability was caused by or the result of the in-service complaints of back pain.  The January 2012 VA examiner explained that the probable mechanical back pain documented in October 1985 was without trauma that would lead to degenerative joint disease, and the back pain documented in April 1986 was from sneezing and examination of the back was normal.  The low back pain relating to the single back injury in January 1985 was diagnosed as a lumbar strain and the Veteran was prescribed pain medication, advised to lose weight, and instructed to return to the clinic in two days if symptoms had not improved; no further treatment records followed, therefore indicating the back pain had resolved.  Further, the January 2012 VA examiner noted that the Veteran was morbidly obese and opined that the obesity was more likely than not the cause of the degenerative joint disease in the lumbar spine.

Based on the foregoing, the Board finds that the weight of the evidence is against a finding of continuous symptoms of degenerative arthritis in the lumbar spine since service separation.  As discussed above, service treatment records reflect only intermittent complaints of back pain resulting from isolated incidents, and do not establish chronic symptoms of degenerative arthritis of the lumbar spine during service.  Additionally, neither the service treatment records nor the June 1986 service separation examination indicated any history, findings, or diagnosis of degenerative arthritis of the lumbar spine.  The first evidence and diagnosis of degenerative joint disease of the lumbar spine is not shown until 2011 in the June 2011 VA treatment record, nearly 25 years after service separation.  Although the February 2004 VA treatment record shows the Veteran reported arthritis pain in the back and wrists, the medical evidence of record does not support the Veteran's lay assertion that he had actually been diagnosed with arthritis in the back in wrists by a medical professional.

Additionally, as discussed below, the earliest post-service treatment (medical) records reflecting complaints of low back pain were not until after service in March 1988 when the Veteran sought emergency treatment following a workplace lower back injury, which records show that X-rays of the lumbar spine were negative for degenerative arthritis.  The approximately 25 year period between service and the onset of degenerative joint disease of the lumbar spine that is shown by the weight of both the lay and medical evidence is one factor-among other factors in this case-that weighs against a finding of in-service incurrence, including by continuous symptoms since service from which service incurrence could be presumed.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).   Additional factors weighing against finding continuous symptomatology since service in this case include the March 1988, March 1989, May 1989, and May 1990 SSA medical records that show the Veteran suffered a post-service workplace injury to the lower back in March 1988 that had kept him off work for about a week.  The March 1989 and May 1989 SSA medical records reflect the Veteran reported his only active medical problems at the time were his left shoulder injury and hypercholesterolemia, and was otherwise in good health.  The Veteran did not complain of low back pain again until the May 1990 SSA disability examination when he reported low back pain from being involved in a motor vehicle accident approximately two months prior.  As detailed above, subsequent post-service VA treatment records reflect complaints and treatment for back pain, but these same records do not indicate a history of continuous post-service symptoms or the onset of degenerative arthritis until 2011.  Additionally, the January 2012 VA examination report includes the VA examiner's opinion that the Veteran's current lumbar spine disability is not related to, or caused by, the in-service complaints of back pain.

Turning to the January 2017 JMPR, the Board has been instructed to fully address the Veteran's assertions made during the June 2015 Board hearing that he injured his back in service from lifting heavy supplies and twisting the wrong way, that he had not suffered a separate post-service back injury, but that the "same type of back pain" reoccurred and had been continuous since service separation.  The Board has considered the Veteran's lay assertions of continuous symptomatology of back pain following service separation, and finds that the Veteran's testimony during the June 2015 Board hearing is inconsistent with and outweighed by other lay and medical evidence of record, so is not credible; thus, the Veteran's assertions of continuous post-service symptoms are of no probative value in establishing continuous symptoms of degenerative arthritis in the lumbar spine since service separation.

During the June 2015 Board hearing, the Veteran testified to continuous symptoms of back pain following service separation; however, as detailed above in the Board's finding against continuous symptomatology since service separation, contemporaneous medical evidence provided by SSA shows the Veteran did not report ongoing lower back pain or problems in the period immediately following service separation, but only complained of back pain specifically in relation to the March 1988 post-service workplace injury and the post-service motor vehicle accident that occurred sometime around March 1990.  As these histories presented by the Veteran were made for treatment purposes, they are of more probative value.  The above SSA records from 1989 reflect the Veteran reported his only active medical problems were related to the left shoulder injury and hypercholesterolemia, and not to any lower back pain or problems.

The Veteran also specifically testified during the June 2015 Board hearing that he had not suffered any post-service back injuries from a motor vehicle accident, a work-related accident, or the like.  On the contrary, the SSA treatment records and VA treatment records detailed above show that the Veteran had suffered a work-related lower back injury in March 1988 (prior to the filing of the original August 1989 VA claim for service connection for a back disability), had suffered a lower back injury in a motor vehicle accident sometime around March 1990, and then suffered another work-related injury in April 2000, when the Veteran reportedly fell from a roof and fractured the backbone and incurred an open lesion on the spinal cord area, amongst other injuries.  Additionally, the post-service June 2011 VA treatment record that contains the earliest evidence of degenerative arthritis in the lumbar spine shows the Veteran had sought emergency treatment at that time for pain across the upper back and neck after lifting a trailer to put it onto a hitch on the back of a truck.  Based on the foregoing, the Board finds that the Veteran's June 2015 Board testimony of continuous post-service symptoms is not credible as shown by the contemporaneous lay and medical evidence of record.

Next, the above evidence also shows that degenerative joint disease of the lumbar spine did not manifest within one year of service separation.  Specifically, the March 1988 SSA treatment record shows X-rays of the lumbar spine were negative for arthritis and were otherwise unremarkable for an individual in the Veteran's age category.  As degenerative arthritis did not manifest within one year of service separation, the criteria for manifestation of a lumbar spine disability in the form of degenerative arthritis to a compensable (i.e., at least 10 percent) degree within one year of service separation are not met.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).

On the question of direct nexus between the current lumbar spine disability and service, the Board finds that the preponderance of the lay and medical evidence is against a finding that the currently diagnosed lumbar spine disability is causally related to service.  While service treatment records document several instances of back pain during service, the January 2012 VA examiner opined that the current lumbar spine disability is less likely than not caused by, or related to, the in-service complaints of back pain given that the evidence of record shows that none of the instances of back pain were the result of trauma that would lead to degenerative joint disease.  The evidence also demonstrates that the back pain was resolved in service so as not to be related to the currently diagnosed lumbar spine disability, either by continuous symptoms of back pain or by competent medical opinion.  As discussed above, the in-service complaints of back pain were intermittent with isolated findings, rather than repeated complaints of back pain sharing a common etiology.  At the time of the single instance of back injury in January 1985, the Veteran was instructed to seek further medical attention if the symptoms of back pain had not improved in two days; service treatment records show no further medical attention was sought.  The June 1986 service separation examination report reflects the Veteran's spinal and other musculoskeletal systems were clinically normal upon service discharge.

On the other hand, the evidence does show multiple post-service low back injuries for which treatment was sought, and that during treatment the Veteran denied a prior history of in-service low back injuries.  The evidence shows that the Veteran suffered some trauma to the lower back from a motor vehicle accident sometime in March 1990, and sustained significant trauma to the back from a work-related accident in April 2000, which resulted in a fractured back bone and an open lesion located on the spinal column.  Further, the January 2012 VA examiner opined that the current lumbar spine disability is more likely than not caused by morbid obesity, which is consistent with the health risks of obesity that the July 2010 VA provider discussed with the Veteran.  The Board finds that the January 2012 VA examination report is highly probative evidence that the Veteran's current lumbar spine disability was not caused by or the result of service.  In addition to examining the Veteran in person, the VA examiner in January 2012 reviewed the claims file, including the Veteran's medical history, reported and relied on a full and accurate history, and specifically addressed the several in-service complaints of back pain.  Moreover, the VA examiner had the requisite medical expertise to render a medical opinion regarding the etiology of the lumbar spine disability and had sufficient facts and data on which to base the conclusion.

The Board has considered the Veteran's contentions that the back pain experienced in service is the same as the back pain he currently experiences associated with the lumbar spine disability.  Although the Veteran has asserted that the currently diagnosed lumbar spine disability is causally related to the back injury and complaints of back pain in service, he is a lay person and, under the facts of this particular case -- which include no in-service back injury (only symptoms and treatment), that the symptoms resolved in service, no continuous symptoms since service, and multiple post-service low back injuries and post-service symptoms and treatment, and post-service obesity -- does not have the requisite medical training or credentials to be able to render a competent medical opinion regarding the cause of the currently diagnosed lumbar spine disability.  The etiology of the Veteran's lumbar spine disability is a complex medical question dealing with the origin and progression of the Veteran's musculoskeletal system, and arthritis, spondylosis, and lumbar compression fractures are diagnosed primarily on objective clinical findings, including X-ray findings and specialized testing.  Thus, while the Veteran is competent to relate some symptoms of a lumbar spine disability that he experienced at any time, including pain, he is not competent to opine as to whether there is a link between the current, specifically diagnosed lumbar spine disabilities and active service, because such an opinion regarding causation requires specific medical knowledge and training.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL injury is too "medically complex" for lay diagnosis); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms). 

Based on the evidence of record, the weight of the competent and credible evidence demonstrates no relationship between the Veteran's current lumbar spine disability and active duty service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a lumbar spine disability, on a direct, presumptive, or any other basis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a lumbar spine disability is denied.






____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


